Supreme Court of Florida
                                   ____________

                                   No. SC10-631
                                   ____________

                      ELLEN LUCILLE SMITH, etc., et al.,
                                Petitioners,

                                         vs.

         SOUTHLAND SUITES OF ORMOND BEACH, LLC., et al.,
                          Respondents.

                                  [October 9, 2014]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Fifth District

Court of Appeal in Estate of Smith v. Southland Suites of Ormond Beach, LLC.,

28 So. 3d 103 (Fla. 5th DCA 2010), based on express and direct conflict. See art.

V, § 3(b)(3), Fla. Const. After further consideration, we conclude that jurisdiction

was improvidently granted. Accordingly, we hereby discharge jurisdiction and

dismiss this review proceeding.

      It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, CANADY, POLSTON, and
PERRY, JJ., concur.
LEWIS, J., dissents.
NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Fifth District - Case No. 5D08-3383

      (Volusia County)

Isaac Ramon Ruiz-Carus and Megan Leigh Gisclar of Wilkes & McHugh, P.A.,
Tampa, Florida,

      for Petitioners

Thomas Anthony Valdez of Quintairos, Prieto, Wood & Boyer, P.A., Tampa,
Florida, and Robindra Nath Khanal of Quintairos, Prieto, Wood & Boyer, P.A.,
Orlando, Florida,

      for Respondents




                                       -2-